Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the rubber reinforcing layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Previously recited in claim 1 is “a pair of rubber reinforcing layers” plural. It is unclear which rubber reinforcing layer is required to have a maximum thickness at a portion thereof at the outer end of the apex, or if both are required to meet this limitation, rendering the claim indefinite. For examining purposes, the limitation has been interpreted to mean that “each of the rubber reinforcing layers has a maximum thickness at a portion thereof at the outer end of the apex”.
The term "large" in claim 9 is a relative term which renders the claim indefinite.  The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the For examining purposes, the limitation “the carcass ply includes a large number of carcass cords aligned with each other” is interpreted to mean that the carcass ply includes multiple carcass cords aligned with each other. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Munezawa (US 2017/0036490) in view of Saito (EP 0 298 673).
Regarding claim 1, Munezawa discloses [Figures 1 and 2] a pneumatic tire 2 comprising: a pair of beads 10 each having a core 34 extending in a circumferential direction and an apex 36 located radially outward of the core; a carcass 12 extending from one bead to the other bead at an inner side of a tread and a pair of sidewalls 6 connected to ends of the tread; a pair of clinches 8 located radially inward of the sidewalls; and a pair of second apexes 38 (rubber reinforcing layers) located between the carcass 12 8; wherein the carcass 12 includes a carcass ply 44 having a main body portion that extends between one core 34 and another core 34 and a pair of turned up portions that are connected to the main body portion and turned up around the cores 34 from an inner side toward an outer side in an axial direction [Munezawa, Paragraph 0028], a length L1 from a center in the axial direction of a boundary between the core 34 and the apex 36 to an outer end of the apex 36  is from 5 mm or more to 15 mm or less [Munezawa, Paragraph 0071], encompassing the claimed range of 10 mm to 15 mm. When a prior art range completely encompasses a claimed range, absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP §2144.05.
Munezawa does not specifically recite where when the tire is in a state where the tire is mounted on a normal rim and an internal pressure of the tire is adjusted to a normal internal pressure, a shape of the main body portion located in a zone from a boundary portion between the tread and each sidewall to the outer end of each apex is represented by a single circular arc, and a diameter of the circular arc is not less than 75% and not greater than 90% of a cross-sectional height of the carcass.
Saito teaches [Figure 1] a pneumatic tire assembled on  a rim inflated to its specified internal pressure [Saito, Page 2, Line 41] wherein a shape of a main body portion located in a zone from a boundary portion A between the tread and each sidewall to the outer end of each apex (extending to point denoted by height H3 and further down the apex to inflection point B) is represented by a single circular arc 7 [Saito, Page 3, Lines 26-30], the radius of the circular arc R1 is recited to be less than 80% of the circular arc R2 [Saito, Page 3, Lines 15-19], which is from 40% to 60% of the cross-sectional height of the carcass H1 (R1 < 0.8*R2, R2 = (0.4 to 0.6)*H1) [Saito, Page 3, Lines 43-48], using the upper limit of R2=0.6*H1 this calculates to the radius of the circular arc R1 being less than 0.48*H1, which means the diameter of the arc is less than 96% of H1 (R1 < 0.8*(0.6*H1)), encompassing the claimed range of from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Munezawa with the teachings of Saito to have the carcass from the tread to the apex to form a single circular arc with the dimensions above. Doing so would allow for the improvement of ride comfort without the spoiling of steering stability [Saito, Page 4, Lines 18-20].

Regarding claim 3, Munezawa and Saito teach the invention of claim 1 above. Munezawa further discloses [Figures 1 and 2] a distance from the bead base line to an outer end of each second apex 38 (rubber reinforcing layer) as H2 = 50 to 75 mm [Munezawa, Paragraph 0057], and the tire being sized as R215/60 [Munezawa, Example 1], having a cross-sectional height of 129 mm, this calculates to a range of from 38.7% to 58%, overlapping with the claimed range of from 35% to 45%.

Regarding claim 4, Munezawa and Saito teach the invention of claim 1 above. Munezawa further discloses [Figures 1 and 2] a maximum thickness F2 of the second apex (rubber reinforcing layer) being from 1.5 to 2.5 mm [Munezawa, Paragraph 0049], overlapping with the claimed range of from 2 mm to 4 mm.

Regarding claim 5, Munezawa and Saito teach the invention of claim 4 above. Munezawa further discloses [Figures 1 and 2] that the maximum thickness F2 occurs in the vicinity of the end of the first apex 36 [Munezawa, Paragraph 0048].

Regarding claim 8, Munezawa and Saito teach the invention of claim 1 above. Munezawa further discloses [Figures 1 and 2] an end of the turned up portion of the carcass 12 lying between the heights Ht and Hw/2 [Figure 2], it is recited that the difference between the values Ht and Hw/2 is 10 mm or less [Munezawa, Paragraph 0042], in example 1 Hw is given as 64.5 mm, therefore Hw/2 is equal to 32.25 mm, and Ht would be approximately equal to 22.25 mm. From Figure 2, Example 1, and the recited relationship between Ht and Hw it would be reasonably expected that the end of the turned up would be from 20 mm to 30 mm from the bead base line.

Regarding claim 12, Munezawa and Saito teach the invention of claim 1 above. Munezawa further discloses [Figures 1 and 2] a complex elastic modulus E2 of the second apex 38 (rubber reinforcing layer E*r) as from 60 to 70 MPa and a complex elastic modulus E1 of the first apex 36 (E*a) to be from 60 to 70 MPa [Munezawa, Paragraphs 0061-0062]. As the ranges for the two values are equivalent, the function of the two apexes are similar, and the motivation for setting these ranges is the same, it would be obvious to set the two complex elastic moduli E1, E2 (E*a, E*r) to be equal, satisfying the claimed relationship of E*r ≤ E*a. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Munezawa (US 2017/0036490) in view of Saito (EP 0 298 673), and in view of Giron (US 4,345,634).
Regarding claim 2, Munezawa and Saito teach the invention of claim 1 above; however, they do not specifically recite that in a state where the tire is mounted on the normal rim and the internal pressure of the tire is adjusted to 10% of the normal internal pressure, the main body portion extending along an inner surface of the apex is inclined relative to the axial direction, and an angle of the main body portion relative to the axial direction is not less than 45° and not greater than 50°.
Giron teaches [Figure 1] a pneumatic tire 1 wherein, when the tire is mounted on a rim but is not yet inflated, an angle alpha formed by the tangent GT to the neutral fiber F (tangent to the main body carcass on the inner surface of the tire above the bead core) and the line GP (the radial direction) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Munezawa and Saito with the teachings of Giron to have an angle of the main body of the carcass greater than 50° with respect to the axial direction of the tire. Doing so would allow for a substantial reduction in the deflection assumed by the tire, allowing the crown of the tire to only be stressed slightly under the effect of the inflation pressure and the load [Giron, Column 5, lines 65-68; Column 6, lines 1-6]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Munezawa (US 2017/0036490) in view of Saito (EP 0 298 673), and in view of Takada (JP 2016-068662).
Regarding claim 6, Munezawa and Saito teach the invention of claim 1 above. Munezawa further discloses [Figures 1 and 2] the apex 36 having a complex elastic modulus E1 of from 60 MPa to 70 MPa [Munezawa, Paragraph 0061], overlapping with the claimed range of from 70 MPa to 130 MPa at the end point; however, neither Munezawa nor Saito specifically recites having a loss tangent of the apex be less than 0.18.
Takada teaches [Figures 1 and 2] a pneumatic tire with an additional rubber reinforcing layer 24, wherein the apex 36 has a loss tangent of less than 0.18 [Takada, Paragraph 0075], coinciding exactly with the claimed range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Munezawa and Saito with the teachings of Takada for the apex to have a loss tangent of less than 0.18. Doing so would allow for the suppression of heat generation in the apex, and therefore a greater contribution to fuel efficiency of the vehicle [Takada, Paragraph 0075].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Munezawa (US 2017/0036490) in view of Saito (EP 0 298 673), and in view of Oyama (US 2017/0087938).
Regarding claim 9, Munezawa and Saito teach the invention of claim 1 above; however, they do not specifically recite the carcass ply including multiple cords aligned with each other, and a fineness of each carcass cord is not less than 1500 dtex and not greater than 1700 dtex.
Oyama teaches [Figure 1] a tire 10 having multiple reinforcing cords, wherein the total fineness of the reinforcing cord is 1800 dtex or lower, encompassing the claimed range of 1500 dtex to 1700 dtex [Oyama, Paragraph 0018].
allow for the variation of other ply dimensions including cord diameter and end count without adverse effects, allowing for improved cut resistance, case rigidity, and steering stability [Oyama, Paragraph 0018].

Claims 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Munezawa (US 2017/0036490) in view of Saito (EP 0 298 673), and in view of Miyazaki (EP 2 072 289).
Regarding claim 7, Munezawa and Saito teach the invention of claim 1 above; however, they do not specifically recite a complex elastic modulus or a loss tangent for the clinch.
Miyazaki teaches [Figures 1 and 2] a pneumatic tire with a clinch part characterized by having a loss tangent of less than 0.13 (preferably as low as possible), and a complex elastic modulus of from 5 to 10 MPa [Miyazaki, Paragraphs 0030-0031], falling within and overlapping with the claimed ranges respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Munezawa and Saito with the teachings of Miyazaki for the clinch to have a complex elastic modulus of from 5 to 10 MPa and a loss tangent of less than 0.13. Doing so would allow for the suppression of exothermic heat of a tire, thereby reducing rolling resistance [Miyazaki Paragraph 0030], and suppressing rim chafing and suppressing the deformation of the tire bead and sidewall part [Miyazaki, Paragraph 0031].

Regarding claim 10, Munezawa and Saito teach the invention of claim 1 above. Munezawa further discloses [Figures 1 and 2] the apex 36 having a complex elastic modulus E1 of from 60 MPa to 
Miyazaki teaches [Figures 1 and 2] a pneumatic tire with a clinch part characterized by having a complex elastic modulus of from 5 to 10 MPa [Miyazaki, Paragraph 0031], being lower than the apex range of 60 MPa to 70MPa, therefore satisfying the claimed relationship of E*c ≤ E*a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Munezawa and Saito with the teachings of Miyazaki for the clinch to have a complex elastic modulus of from 5 to 10 MPa. Doing so would allow for the suppression of rim chafing and the suppression of the deformation of the tire bead and sidewall part [Miyazaki, Paragraph 0031].

Regarding claim 14, Munezawa and Saito teach the invention of claim 10 above. Munezawa further discloses [Figures 1 and 2] a complex elastic modulus E2 of the second apex 38 (rubber reinforcing layer E*r) as from 60 to 70 MPa and a complex elastic modulus E1 of the first apex 36 (E*a) to be from 60 to 70 MPa [Munezawa, Paragraphs 0061-0062]. As the ranges for the two values are equivalent, the function of the two apexes are similar, and the motivation for setting these ranges is the same, it would be obvious to set the two complex elastic moduli E1, E2 (E*a, E*r) to be equal, satisfying the claimed relationship of E*r ≤ E*a.

Claims 1, 3-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2016-068662) in view of Saito (EP 0 298 673).
Regarding claim 1, Takada discloses [Figures 1 and 2] a pneumatic tire 2 comprising: a pair of beads each having a core 34 extending in a circumferential direction and an apex 36 located radially outward of the core 34; a carcass 14 extending from one bead to the other bead at an inner side of a 8 connected to ends of the tread; a pair of clinches 10 located radially inward of the sidewalls 8; and a pair of reinforcing layers 24 located between the carcass 14 and the clinches 10, wherein the carcass 14 includes a carcass ply 38 having a main body portion that extends on a between one core 34 and the other core and a pair of turned-up portions that are connected to the main body portion and turned up around the cores from an inner side toward an outer side in an axial direction, a length La from a center in the axial direction of a boundary between the core 34 and the apex 36 to an outer end of the apex 36 is between 5 mm and 15 mm, encompassing the claimed range of from 10 mm to 15 mm. When a prior art range completely encompasses a claimed range, absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. See MPEP §2144.05.
Takada does not specifically recite where when the tire is in a state where the tire is mounted on a normal rim and an internal pressure of the tire is adjusted to a normal internal pressure, a shape of the main body portion located in a zone from a boundary portion between the tread and each sidewall to the outer end of each apex is represented by a single circular arc, and a diameter of the circular arc is not less than 75% and not greater than 90% of a cross-sectional height of the carcass.
Saito teaches [Figure 1] a pneumatic tire assembled on  a rim inflated to its specified internal pressure [Saito, Page 2, Line 41] wherein a shape of a main body portion located in a zone from a boundary portion A between the tread and each sidewall to the outer end of each apex (extending to point denoted by height H3 and further down the apex to inflection point B) is represented by a single circular arc 7 [Saito, Page 3, Lines 26-30], the radius of the circular arc R1 is recited to be less than 80% of the circular arc R2 [Saito, Page 3, Lines 15-19], which is from 40% to 60% of the cross-sectional height of the carcass H1 (R1 < 0.8*R2, R2 = (0.4 to 0.6)*H1) [Saito, Page 3, Lines 43-48], using the upper limit of R2=0.6*H1 this calculates to the radius of the circular arc R1 being less than 0.48*H1, which means the diameter of the arc is less than 96% of H1 (R1 < 0.8*(0.6*H1)), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takada with the teachings of Saito to have the carcass from the tread to the apex to form a single circular arc with the dimensions above. Doing so would allow for the improvement of ride comfort without the spoiling of steering stability [Saito, Page 4, Lines 18-20].

Regarding claim 3, Takada and Saito teach the invention of claim 1 above. Takada further discloses [Figures 1 and 2] a distance Hr, representing the radial distance between the bead base line to an outer end of each reinforcing layer 24 as being preferably 40% of the cross-sectional height H of the tire or more [Takada, Paragraphs 0060-0061], overlapping with the claimed range of 35% to 45%.

Regarding claim 4, Takada and Saito teach the invention of claim 1 above. Takada further discloses [Figures 1 and 2] a maximum thickness tr of the reinforcing layer 24 as being preferably from 1 mm to 3 mm [Takada, Paragraphs 0064-0065], overlapping with the claimed range of from 2 mm to 4 mm. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 5, Takada and Saito teach the invention of claim 4 above. Takada further discloses [Figures 1 and 2] the thickness tr is measured along a straight line extending axially through the outer end 52 of the apex 36 [Takada, Paragraph 0064].

Regarding claim 13, Takada and Saito teach the invention of claim 1 above. Takada further discloses [Figures 1 and 2] the loss tangent of the reinforcing layer 24 being preferably 0.18 or less [Takada, Paragraph 0073], and the loss tangent of the apex 36 being preferably 0.18 or less [Takada, 36 and the reinforcing layer 24 are similar, and the motivation for setting these ranges is the same, it would be obvious to set the two loss tangents equal, therefore satisfying the limitation of LTr ≤ LTa.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2016-068662) in view of Saito (EP 0 298 673), and in view of Giron (US 4,345,634). 
Regarding claim 2, Takada and Saito teach the invention of claim 1 above; however, they do not specifically recite that in a state where the tire is mounted on the normal rim and the internal pressure of the tire is adjusted to 10% of the normal internal pressure, the main body portion extending along an inner surface of the apex is inclined relative to the axial direction, and an angle of the main body portion relative to the axial direction is not less than 45° and not greater than 50°.
Giron teaches [Figure 1] a pneumatic tire 1 wherein, when the tire is mounted on a rim but is not yet inflated, an angle alpha formed by the tangent GT to the neutral fiber F (tangent to the carcass on the inner surface of the tire above the apex) and the line GP (the radial direction) is at most equal to 40° [Giron, Column 5, lines 60-65], corresponding to an angle of greater than 50° with respect to the axial direction, overlapping at the end point with the claimed range of 45° to 50°, overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05. A person having ordinary skill in the art would reasonably expect that a tire that is uninflated would have the same, or very similar, behavior and characteristics as an underinflated tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Munezawa and Saito with the teachings of Giron to have an angle of the main body of the carcass greater than 50° with respect to the axial direction of the tire. Doing so would allow for a substantial reduction in the deflection assumed by the tire, allowing the crown of the tire to 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2016-068662) in view of Saito (EP 0 298 673), and in view of Munezawa (US 2017/0036490).
Regarding claim 6, Takada and Saito teach the invention of claim 1 above. Takada further discloses [Figures 1 and 2] the apex 36 having a loss tangent of less than 0.18 [Takada, Paragraph 0075], coinciding exactly with the claimed range; however, neither Takada nor Saito specifically recite having a complex elastic modulus of the apex be between 70 MPa to 130 MPa.
Munezawa teaches [Figures 1 and 2] the apex 36 having a complex elastic modulus E1 of from 60 MPa to 70 MPa [Munezawa, Paragraph 0061], overlapping with the claimed range of from 70 MPa to 130 MPa at the end point.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takada and Saito with the teachings of Munezawa for the apex to have a complex elastic modulus of the above range. Doing so would allow for the suppression of stiffness, and therefore ride comfort is appropriately maintained [Munezawa, Paragraph 0061].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2016-068662) in view of Saito (EP 0 298 673), and in view of Oyama (US 2017/0087938).
Regarding claim 9, Takada and Saito teach the invention of claim 1 above; however, they do not specifically recite the carcass ply including multiple cords aligned with each other, and a fineness of each carcass cord is not less than 1500 dtex and not greater than 1700 dtex.
Oyama teaches [Figure 1] a tire 10 having multiple reinforcing cords, wherein the total fineness of the reinforcing cord is 1800 dtex or lower, encompassing the claimed range of 1500 dtex to 1700 dtex [Oyama, Paragraph 0018].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takada and Saito with the teachings of Oyama to have reinforcing cords wherein the total fineness is less than 1800 dtex. Doing so would allow for the variation of other ply dimensions including cord diameter and end count without adverse effects, allowing for improved cut resistance, case rigidity, and steering stability [Oyama, Paragraph 0018].

Claims 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2016-068662) in view of Saito (EP 0 298 673), and in view of Miyazaki (EP 2 072 289).
Regarding claim 7, Takada and Saito teach the invention of claim 1 above; however, they do not specifically recite a complex elastic modulus or a loss tangent for the clinch.
Miyazaki teaches [Figures 1 and 2] a pneumatic tire with a clinch part characterized by having a loss tangent of less than 0.13 (preferably as low as possible), and a complex elastic modulus of from 5 to 10 MPa [Miyazaki, Paragraphs 0030-0031], falling within and overlapping with the claimed ranges respectively. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takada and Saito with the teachings of Miyazaki for the clinch to allow for the suppression of exothermic heat of a tire, thereby reducing rolling resistance [Miyazaki Paragraph 0030], and suppressing rim chafing and suppressing the deformation of the tire bead and sidewall part [Miyazaki, Paragraph 0031].


Regarding claim 11, Takada and Saito teach the invention of claim 1 above. Takada further discloses a loss tangent of the second apex 38 (rubber reinforcing layer) as being less than 0.18 [Takada, Paragraph 0073]; however, Takada and Saito do not specifically recite a loss tangent for the clinch.
Miyazaki teaches [Figures 1 and 2] a pneumatic tire comprising a clinch characterized by a loss tangent of less than 0.13 [Miyazaki, Paragraph 0030]. As the range for the loss tangent of the clinch lies within the range of the loss tangent for the reinforcing layer, and is smaller than the range for the loss tangent of the reinforcing layer, it would be reasonably expected by a person having ordinary skill in the art for the loss tangent of the clinch to be set less than the loss tangent of the reinforcing layer, satisfying the claimed limitation of LTc < LTr.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takada and Saito with the teachings of Miyazaki to have a loss tangent of the clinch set less than 0.13. Doing so would allow for the suppression of the exothermic heat of a tire and a suppression of an increase in the rolling resistance of the tire [Miyazaki, Paragraph 0030].

Regarding claim 15, Takada and Saito teach the invention of claim 11 above. Takada further discloses [Figures 1 and 2] the loss tangent of the reinforcing layer 24 being preferably 0.18 or less [Takada, Paragraph 0073], and the loss tangent of the apex 36 being preferably 0.18 or less [Takada, Paragraph 0075], both being set at these values from the viewpoint of reducing the rolling resistance. As 36 and the reinforcing layer 24 are similar, and the motivation for setting these ranges is the same, it would be obvious to set the two loss tangents equal, therefore satisfying the limitation of LTr ≤ LTa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749